Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing John Hancock Balanced Fund John Hancock California Tax-Free Income Fund John Hancock High Yield Municipal Bond Fund John Hancock Massachusetts Tax-Free Income Fund John Hancock New York Tax-Free Income Fund John Hancock Strategic Income Fund John Hancock Tax-Free Bond Fund Supplement dated 4-1-2009 to the current Prospectus Under the heading Fund Details, in the Whos who subsection, the information under the subheading Custodian, is amended and restated as follows: Holds the funds assets, settles all portfolio trades and collects most of the valuation data required for calculating the funds new asset value (NAV). State Street Bank and Trust Company Lafayette Corporate Center Two Avenue de Lafayette Boston, MA 02111 John Hancock Balanced Fund John Hancock California Tax-Free Income Fund John Hancock High Yield Municipal Bond Fund John Hancock Massachusetts Tax-Free Income Fund John Hancock New York Tax-Free Income Fund John Hancock Strategic Income Fund John Hancock Tax-Free Bond Fund Supplement dated 4-1-2009 to the Statement of Additional Information Under the heading CUSTODY OF PORTFOLIO the information about the funds custodian is amended and restated as follows: Portfolio securities of the Funds are held pursuant to a custodian agreement between the Trust, on behalf of the Funds and State Street Bank and Trust Company (State Street), Lafayette Corporate Center, Two Avenue de Lafayette, Boston, MA 92111. Under the custodian agreement, State Street performs custody, foreign custody manager and fund accounting services. - 2 -
